DETAILED ACTION
This office action is in response to applicant’s submission filed on 04/24/2020, which has an effective filing date of 04/24/2019. Claims 1-4 are pending and are directed towards system and method for Product Tracking.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities: 
	A.	On page 6, line 17, “HaseChain” should read “HazeChain”.
	B.	On page 7, lines 2, 21, and 22, “HaseChain” should read “HazeChain.
	C.	On page 8, lines 1 and 3, “HaseChain” should read “HazeChain”.
Appropriate correction is required.
Claim Objections
2.	Claims 1-4 is objected to because of the following informalities:  
A.	Claim 1, line 3, recites “comprising;” when it should recite “comprising:”.

C.	Claim 1, line 12, recites “blockchain.” when it should recite “blockchain;”.
D.	Claim 1, line 15, should remove “and,” at the end of the limitation.
E.	Claim 2, line 6, recites “package.” when it should recite “package;”.
F.	Claim 3, line 13, recites “method as recited in claim 1” which is a typo and is interpreted to be recited as “method as recited in claim 2”.
G.	Claim 4, line 15, recites “method as recited in claim 1” which is a typo and is interpreted to be recited as “method as recited in claim 2”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1, line 14, recites the element “time/date/ and location” which is unclear in describing whether unclear if the meaning is time and date and location, or time or date and location.  The examiner interprets this particular element to mean time or date and location.  
	Claim 2, line 8, recites the element “time/date/GPS location” which is unclear in describing whether unclear if the meaning is date, time, and location, or date, time, or location.  The examiner interprets this particular element to mean date, time, or location.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmeling et al. (US Pub. 2018/0096175), hereinafter Schmeling, filed on Sep. 29, 2017.
	Regarding claim 1, Schmeling teaches a product tracking and authentication system (para 25, line 1-18; track movements and audit product package), comprising;  
4a. a HazeChain server (para 64, line 1-16; distributed service hosted on one or more servers);  
5b. a QR code generating software program configured to produce a unique QR 6code for a product (para 144, line 1-28; integrate information about an item into a QR code);  
7c. an encrypted private key generator associated with each unique QR code that 8produces a private key and a public key (para 113, line 1-23; a QR code contains the private key and corresponding public key);  
9d. a product database containing an information about a product and encrypted 10QR code information and encrypted private key information (para 54, 
11e. a smart contract software program configured to broadcast the encrypted 12product data, QR code information and private key information to a blockchain (para 113, line 1-23 and para 126, line 1-25; smart contract including QR code with private key information are stored as encrypted data in a blockchain). 
13f. at least one scanning device configured to scan a QR code to transmit the data 14from the QR code and public key to the HazeChain server along with time/date/ and location 15information to the HazeChain server (para 113, line 1-23 and para 116, line 1-23; scan the QR code for data embedded, corresponding public key, time and GPS information into repositories, such as distributed blockchain); and,  
16g. a verification software program used to verify information transmitted to said 17HazeChain server is matched to information in the product database (para 54, line 1-34 and para 64, line 1-16; distributed service hosted on one or more servers authenticate product records); and  
18h. a blockchain access and management program configured to add smart 19contracts containing scanned data associated with the product to said blockchain 
	Regarding claim 2, Schmeling teaches a method for authenticating and determining alteration of a product is a distribution 22channel (para 25, line 1-18; track movements and audit product package in a supply chain), the method comprises the steps of:  DEAN A. CRAINE, P.S. 9 Lake Bellevue Drive, Ste. 208 Bellevue, WA 98005 (425) 637-3035 10 
a. assigning a unique QR codes to a product (para 144, line 1-28; integrate information about an item into a QR code); 
b. encrypting the QR code with a private key (para 113, line 1-23; a QR code contains the private key and corresponding public key);  
3c. recording the unique QR code and public key on a database associated with the 4product (para 54, line 1-34; public-key/private-key encryption along for QR code and record of package are written to blockchain);  
5d. attaching or imprinting the QR code onto the product, or to a package containing the 6product, or to a label attached to the product or package (para 144, line 1-28; integrate information about an item into a QR code on a printed package). 
7e. using one or more scanning devices at different locations of the distribution channel, 8each scanning device configured to scan the QR code and 
10f. collecting the unique hash from each scanning device associated with the product to 11write to a blockchain (para 113, line 1-23 and para 116, line 1-23; scan the QR code for data embedded, corresponding public key, time and GPS information, where the data are hashed and included into a blockchain).
	Regarding claim 3, Schmeling teaches method of claim 2, where a typo mistakes the dependency on claim 1.
Schmeling teaches the scanning device is a mobile phone (para 113, line 1-23; a scan of the QR code can be done by a mobile phone).
Regarding claim 4, Schmeling teaches method of claim 2, where a typo mistakes the dependency on claim 1.
Schmeling teaches the scanning device is configured to create 16a temperature stamp (para 113, line 1-23; a mobile phone provides scanning capability, where additional sensors can include a temperature sensor and write the data into relevant data repositories).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Bravo et al. (US Pub. 2017/0046699) discloses transaction server provides encoded details of the proposed transaction, in the form of a QR code, to the user and the QR code is scanned using a computing device, and is decoded using an application on the computing device; Sanders (US Pub. 2013/0031623) discloses authentication scheme utilizing barcode images in computing devices, such as standard mobile devices and smartphones for a barcode, such as a Quick Response (QR) Code for image scanning; Small et al. (US Pub. 2018/0012311) discloses a method for the verification and authentication of additive manufactured product and embedding within the product a unique code such that the product may be authenticated.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492